Citation Nr: 0521808	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for multiple sclerosis from 
September 17, 1996 to November 24, 1999?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to September 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for multiple sclerosis, and 
assigned a disability rating of 30 percent.  The veteran 
appealed the rating assigned.  The veteran subsequently 
relocated, and his case is now being handled through the 
Winston-Salem, North Carolina RO.

In an August 2000 rating decision, the RO changed the 
evaluation for multiple sclerosis.   Effective from November 
25, 1999, the RO rated the multiple sclerosis as three 
separate disorders: 1) left eye optic atrophy secondary to 
optic neuritis secondary to multiple sclerosis; 2) sensory 
and joint sense loss in the toes of the right foot, secondary 
to multiple sclerosis; 3) sensory and joint sense loss in the 
toes of the left foot, secondary to multiple sclerosis.  
Issues regarding what evaluation was warranted for these 
disorders from November 25, 1999, was addressed in an August 
2002 Board decision, and those issues are not on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From September 17, 1996 to November 24, 1999, the 
veteran's multiple sclerosis was manifested by intermittent 
nystagmus, and transitory musculoskeletal pain, weakness, and 
fatigue, which together produced mild to moderate impairment 
of function.  Other manifestations were too short-lived to 
produce significant impairment.

CONCLUSION OF LAW

From September 17, 1996 to November 24, 1999, the criteria 
for an evaluation in excess of 30 percent for multiple 
sclerosis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.84a, 4.124a, Diagnostic Codes 5003, 6016, 8018 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In February 2001 and May 2004 letters VA 
addressed these matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The veteran had a hearing before 
a hearing officer at the RO in February 1998.  The claimant 
has had VA examinations that address his multiple sclerosis.  
The most recent examination was in June 2004.  The Board 
remanded the case for additional development in September 
1999, February 2001, and November 2003.  

In the May 2004 VCAA letter, VA asked the veteran to advise 
VA if there were any other information or evidence he 
considered relevant to his claims, so that VA could help him 
by getting that evidence.  In numerous documents including 
the May 2004 letter, the April 1997 statement of the case, 
the supplemental statements of the case of June 1998 and 
October 2004, and in Board remands from September 1999, 
February 2001, and November 2003, VA advised the veteran what 
evidence VA had requested, and what evidence VA had received.  
He was notified in May 2004 that he needed to submit all 
evidence in his possession.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
VCAA letters after the initial adverse rating decision of 
November 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the initial rating decision in 1996 was issued 
prior to the enactment of the VCAA in 2000.  The Board 
remanded the case in 1999, 2001, and 2003.  The RO provided 
the required notices in letters issued in 2001 through 2004.  
The lack of full notice prior to the initial decision is 
corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluation for Multiple Sclerosis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  In addressing the question of am initial 
rating assigned following a grant of service connection the 
Court has held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating of 30 percent that the RO assigned for his multiple 
sclerosis.  The RO subsequently created staged ratings by 
evaluating the multiple sclerosis under three separate 
ratings for specific manifestations, with those ratings 
effective from November 25, 1999.  The issue now before the 
Board on appeal is limited to the rating warranted for 
multiple sclerosis for the period from September 17, 1996, to 
November 24, 1999.

Under the rating schedule, 30 percent is the minimum rating 
for multiple sclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 
8018 (2004).  Multiple sclerosis may be rated from 30 percent 
to 100 percent, based on impairment of motor, sensory, or 
mental function.  38 C.F.R. § 4.124a.  The regulations 
provide the following additional guidance:

Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Id.

The veteran was diagnosed with multiple sclerosis during 
service.  Service medical records show treatment beginning in 
January 1996 for neuromuscular symptoms.  The treatment notes 
reflect recurrent attacks of such symptoms as headache, 
bilateral hand and feet parasthesias, right lower extremity 
weakness, complete right sided weakness, nystagmus, 
dizziness, diplopia, and left sided weakness.  On most 
occasions, the symptoms diminished after several days of 
medication, but attacks recurred every few weeks.

VA medical examinations in October 1996 and November 1996 
occurred during periods of remission.  The veteran indicated 
that he had suffered six attacks or exacerbations of multiple 
sclerosis symptoms, beginning in March 1996.  Neurologic 
studies in October 1996 revealed intact cranial nerves, 
intact sensation, 5/5 muscle strength throughout, symmetrical 
deep tendon reflexes, a normal gait, and intact cerebellar 
function.  Studies in November 1996, were described as 
normal.

VA treatment notes from March 1997 reflect that the veteran 
was seen with a three week history of aches in the rib cage 
and abdomen, with difficulty breathing.  In July 1997, he was 
treated for an exacerbation of multiple sclerosis, manifested 
by left sided weakness, including weakness in the left upper 
and lower extremities, with difficulty walking.  He also 
reported a growth in the back of his throat that caused him 
to talk funny.  Physical examination revealed very minimal 
left upper extremity weakness.  Otherwise examination 
findings were within normal limits.  

In October 1997, he was hospitalized for an exacerbation of 
multiple sclerosis manifested by his eyes jumping around with 
resultant difficulty seeing.  The examiner's assessment was 
multiple sclerosis with vertical nystagmus.  It was noted 
that the veteran could not drive, and could not return to his 
work, until his vision returned to normal.  Neurological 
treatment notes from February 1998 reflect that the veteran 
was very worried about his situation.

In February 1998, the veteran testified before a hearing 
officer at the RO.  The veteran reported having ongoing 
monthly follow-up and regular medication for his multiple 
sclerosis, and treatment for exacerbations.  He reported 
having had two multiple sclerosis exacerbations in two 
months, and four to six exacerbations since September 1996.  
He recalled treatment for left sided weakness, and stated 
that he still walked with a limp, and had trouble walking 
long distances.  He related having periods of aches, muscles 
and joint pain, and flu-like symptoms, with fevers.  He 
stated that he presently had pain in one knee, both ankles, 
and the pelvis.  He reported episodes of his eyes jumping 
around, which made him unable to read or watch television.  
He described episodes of speech problems, such as stuttering 
and slurred speech.  He indicated that at times he had 
trouble swallowing.  He also reported occasional headaches.  
He related feeling stress due to the unpredictability of 
flare-ups that impaired walking and other physical functions.  
The veteran reported that his multiple sclerosis symptoms 
made him unable to do much lifting or other strenuous 
activity.  He stated that he had to restrict his activity, 
restrict his diet, and get plenty of sleep in order to reduce 
the frequency of exacerbations.

In March 1999, the veteran was seen with a four week history 
of a tingling sensation from his mid-chest down to both feet.  
There was no impairment of walking, speech, or eye function 
at that time.  In April 1999, the veteran reported a two week 
history of a tingling sensation in both hands and forearms.  
Examination revealed evidence of diminished sensation in the 
left upper extremity.  In June 1999, was seen with a two week 
history of numbness in the left side of his face.  He 
reported two recent episodes of right leg numbness.  
Neurological examination was described as fairly negative.  
There was little hypesestheia, and no focal neurologic signs.  

In mid November 1999, the veteran reported bilateral leg 
aching and tingling after walking.  He denied visual changes 
or weakness elsewhere.  Neurologic examination revealed 5/5 
motor strength and intact sensation throughout.  Eye 
examination was negative for nystagamus. 

On November 25, 1999, the veteran was admitted to a VA 
Medical Center with severe blurring of vision in his left 
eye.  At that time, he reported a history of multiple 
sclerosis flares involving the extremities, balance problems, 
nystagmus, and diplopia.  He reported that the most recent 
previous exacerbation had been in approximately May 1999, 
manifested by tingling and fatigue in the lower extremities.  
It was noted that he was on regular medication for multiple 
sclerosis.

On VA examination in January 2000, the veteran indicated 
that, prior to the onset of serious left eye vision problems 
in November 1999, he had been working as an insurance 
salesman, a job that required driving all around the state.

In remands, the Board requested VA medical examination with 
opinions as to the likelihood that several symptoms that the 
veteran had reported were attributable to his multiple 
sclerosis.

On VA examination in March 2003, the veteran indicated that 
he continued to be on medication for multiple sclerosis.  The 
examiner noted that the veteran had blindness in the left 
eye, nystagmus, aversion to bright light, left facial 
weakness, parasthesia and numbness of the lower extremities, 
easy fatigue, tremor of the right upper extremity, an 
unsteady gait, and fine motor impairment.  The veteran 
reported that he had slurring of speech, inability to find 
words, and problems with swallowing, during and for about 
three weeks following multiple sclerosis exacerbations.  The 
examiner stated the opinion that the symptoms discussed in 
the examination were the result of multiple sclerosis.

In a June 2004 VA examination, the examining neurologist 
provided the opinion that it was less than 50 percent likely 
that the veteran's reported difficulty swallowing was caused 
by multiple sclerosis.  The examiner opined that it was at 
least as likely as not that the veteran's multiple sclerosis, 
or the medications used to treat it, caused the following 
symptoms: slurred speech, stuttering, and difficulty talking, 
difficulty breathing, pain, weakness, and fatigue in the 
lower extremities, overall fatigability, flu-like symptoms, 
nystagmus, sensitivity of the eyes to light, and headaches.

The examiner provided impressions addressing the degree of 
disability due to the various symptoms during the relevant 
period, September 17, 1996 to November 24, 1999.  The 
examiner stated that the nystagmus and light sensitivity of 
the veteran's eyes seemed to have impaired his vision, and to 
have been quite disabling during that period.  The examiner 
noted that the veteran did not remember having had difficulty 
swallowing, headaches, or speech problems, including slurring 
and stuttering, during the period.  The examiner therefore 
concluded that those symptoms had caused no memorable 
disability.  The examiner noted that difficulty breathing was 
noted only once in medical records during the relevant 
period, and concluded that the symptom was transient and non-
disabling.  Based on a record indicating that the veteran's 
musculoskeletal pain was usually resolved by pain medication, 
the examiner stated it was not clear that the reported pain, 
weakness, and fatigue in the lower extremities were in any 
way disabling.  The examiner found no medical notes 
addressing the reported overall fatigue and flu-like 
symptoms, and stated that it was not clear that those 
symptoms were in any way disabling.

The veteran reported a number of symptoms between September 
17, 1996 and November 24, 1999.  Most of those symptoms were 
noted in medical records, but many were reported only once in 
the approximately three-year period.  Considering the 
intermittent, occasional and/or rare occurrence of many of 
these symptoms, the effect of such symptoms on the evaluation 
for multiple sclerosis is less than it would be if the same 
symptoms had been chronic or continuous during the pertinent 
period in question.  On the other hand, the recurrence of 
multiple sclerosis exacerbations manifested by the various 
symptoms suggests that the overall evaluation should reflect 
a pattern of fairly frequent impairment.

Nystagmus, a jumping movement of the eyes, was documented in 
October 1997, and was significantly disabling at that time.  
Medical records do not document other episodes of nystagmus, 
or of diplopia or other visual disturbance, during the period 
under consideration.  Under the rating schedule, a 10 percent 
rating is warranted for central nystagmus.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6016 (2004).

The statements and records reflect musculoskeletal pain, 
weakness, and fatigability, present to some degree on a 
chronic level, with episodes of exacerbation.  The affected 
joints and muscles varied.  In evaluating musculoskeletal 
disability, VA must consider impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the pain, weakness, and 
fatigability are the main components of the musculoskeletal 
manifestations of the veteran's multiple sclerosis.

The rating schedule provides for evaluation of arthritis 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The records in this case are silent as to the 
presence and any degree of limitation of motion.  The pain, 
weakness, and fatigability of varying severity and location, 
considered as an average degree of impairment present over 
the period to be rated, is arguably comparable to arthritis 
symptoms in one major joint at any given time.  Therefore, a 
10 percent rating, as would be provided for one arthritic 
joint, would provide reasonable compensation for the 
musculoskeletal component of the multiple sclerosis 
manifestations during the relevant period.

The veteran reported speech disturbances in July 1997, but no 
examiner has found a speech disturbance.  Indeed, during a VA 
examination in July 2004, the veteran did not remember having 
had speech disturbances during the period between 1996 to 
1999.  Thus, any speech disturbance was too transient to 
warrant a compensable contribution to the rating for multiple 
sclerosis for the term in question.

Similarly, general fatigue and flu symptoms, headaches, 
difficulty breathing, and difficulty swallowing were not 
objectively demonstrated during treatment or examinations.  
The competent evidence does not show that those reported 
symptoms produced impairment during the 1996 to 1999 period 
that can be considered in determining the evaluation for 
multiple sclerosis.

In light of the foregoing, for the period from September 17, 
1996 to November 24, 1999, the compensably disabling 
manifestations of the veteran's multiple sclerosis were 
nystagmus, which warrants a 10 percent rating under the 
rating schedule, and musculoskeletal pain, weakness, and 
fatigue, which produced impairment that would warrant a 10 
percent rating for comparable conditions.  The two 10 percent 
ratings combine to a 20 percent rating.  Hence, the 
manifestations of the veteran's multiple sclerosis did not 
form a basis for an evaluation in excess of the assigned 30 
percent rating, which is the minimum rating for multiple 
sclerosis.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 30 percent for the relevant 
period.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  Between September 17, 1996 and November 24, 1999, the 
veteran had brief periods of inpatient treatment for his 
multiple sclerosis.  There is evidence, however, that he 
retained employment, primarily as an insurance salesman, 
through that period.  Thus, impairment due to multiple 
sclerosis did not markedly interfere with his employment, and 
the Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis for the period from September 17, 1996 to 
November 24, 1999, is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


